DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2021 has been entered.
Response to Amendment
By way of the amendment filed 11/28/2021 claim 1 is amended, claims 2-5 and 7 are original, claims 6, 9, and 21 were previously presented, claims 8, 10, 11 are canceled, and claims 12-20 are withdrawn.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1-7, 9, and 21 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).
Regarding claim 6.  The Applicant has introduced the term “scanning gantry”.  The only explicit support for scanning gantry comes from paragraph 0018 and Figure 2.  The support surface 28 may be a scanning gantry.  However the energy source of the claims and disclosure is scanned and is above the material, thus there would inherently be a gantry for scanning purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss et al (U.S. PGPub 2016/0200011; herein Rothfuss, already of record), in view of Bihari et al (U.S. PGPub 2017/0157845; herein Bihari, already of record), and Masters (U.S. Patent 5,134,569).  Regarding claim 1, Rothfuss teaches:
A printing system including at least one print head for printing layers of a three-dimensional part using a layer-based, additive manufacturing technique (Figure 1A, nozzle 100, paragraph 0037)
At least one thermally cross-linkable material introduced to and dispensed from the at least one print head, having at least one thermally cross-linkable polymeric material and an amount of at least one electromagnetic energy susceptor material (Figures 1A-1D, matrix material 110 with susceptor structures 120, paragraph 0037)
An electromagnetic energy generator to apply electromagnetic energy through one or more applicators to the at least one thermally cross-linkable material and at least one electromagnetic energy susceptor in the thermally cross-linkable material to cause heating of the at least one electromagnetic energy susceptor material and predetermined cross-linking of the at least one cross-linkable polymeric material (Figures 1B-1D, energy field source 130 with energy field 140, paragraph 0037)
The material worked upon and the intended use in claim 1 is not given weight since they do not add structure to the claim.  Since Rothfuss anticipates the claimed structure, then Rothfuss is capable of using the desired material and use the apparatus as intended.
However, Rothfuss is silent to:
Wherein the one or more applicators are configured to move with the at least one print head
A temperature sensor for monitoring a temperature of the thermally cross-linkable material
Wherein the electromagnetic energy generator is configured to adjust an amount of the electromagnetic energy applied to the thermally cross-linkable material based upon the temperature of the thermally cross-linkable material
In the same field of endeavor Bihari teaches using a support arm 58 to connect the print head 18 and energy source 54 (Figure 3) and a temperature sensor 72 in Figure 8 and paragraph 0036 to monitor the temperature of the material, and then using that information to control the energy supplied by an energy source 54.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the connecting support arm since Bihari teaches one can either have the energy source connected or not connected to the head and achieve the same results (paragraph 0035) and that the temperature sensor and control as taught by Bihari, since it allows for adjustment of process parameters during the build, and allows for the correct temperature to be applied to the material.
Finally regarding claim 1, Rothfuss and Bihari are silent to the newly added shielding structure.
In the same field of endeavor Masters teaches adding shielding to the nozzle to allow for proper solidification (Figures 2-4, shield E on head A, Abstract, column 5, lines 10-42, and claim 32)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the nozzle shield of Masters, since it prevents unwanted solidification of the build material.
Regarding claim 2, Rothfuss teaches:
Further comprising a movement system to cause relative movement between the dispensed thermally cross-linkable material and the electromagnetic energy produced by the electromagnetic energy generator in at least one scanning direction (Figures 1B-1D and paragraph 0037, the energy field source 130 is scanned, thus there is relative movement by a movement system)
Regarding claims 3-5:
Claims 3-5 are related to the material worked upon by the apparatus, and since Rothfuss anticipates the structure of claim 1, then Rothfuss is capable of using such 
Regarding claim 6, Rothfuss teaches:
Wherein the electromagnetic energy generator moves along a scanning gantry to irradiate the at least one thermally cross-linkable material just after being dispensed from the at least one print head (paragraph 0037, the energy field source 130 is scanned, thus as seen in the Figures 130 is above the material, therefore there would be some form of scanning gantry over the material to allow for 130 to move)
Regarding claim 7:
Claim 7 is directed to the intended use of the apparatus, and since Rothfuss anticipates the structure of claim 1, then apparatus of Rothfuss is capable of being used in the desired manner.  Additionally, Rothfuss teaches uniform exposure in paragraph 0030.
Regarding claim 9:
Claim 9 is directed to the intended use of the apparatus, and since Rothfuss anticipates the structure of claim 1, then apparatus of Rothfuss is capable of being used in the desired manner.  Additionally, since Rothfuss teaches scanning the radiation source over the matrix material there is naturally exposure control occurring in the apparatus of Rothfuss.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al (WO 2015/130401; herein Sweeney, already of record), in view of Bihari, and Masters.  Regarding claim 1, Sweeney teaches:
A printing system including at least one print head for printing layers of a three-dimensional part using a layer-based, additive manufacturing technique (Figure 29, extruder nozzle 2703)
At least one thermally cross-linkable material introduced to and dispensed from the at least one print head, having at least one thermally cross-linkable polymeric material and an amount of at least one electromagnetic energy susceptor material (Figure 29, printer filament 2902 is a carbon nanotube coated polymer filament, Abstract and paragraph 128)
An electromagnetic energy generator to apply electromagnetic energy through one or more applicators to the thermally cross-linkable material and at least one electromagnetic energy susceptor in the thermally cross-linkable material to cause heating of the at least one electromagnetic energy susceptor material and predetermined cross-linking of the at least one cross-linkable polymeric material (Figure 29, paragraphs 128-136, a microwave input directs microwave radiation to the extruded material to heat the polymer due to the CNT interacting with the microwave radiation)
Wherein the one or more applicators are configured to move with the at least one print head (paragraph 134)
However, Sweeney is silent to:
A temperature sensor for monitoring a temperature of the thermally cross-linkable material
Wherein the electromagnetic energy generator is configured to adjust an amount of the electromagnetic energy applied to the thermally cross-linkable material based upon the temperature of the thermally cross-linkable material
In the same field of endeavor Bihari teaches using a temperature sensor 72 in Figure 8 and paragraph 0036 to monitor the temperature of the material, and then using that information to control the energy supplied by an energy source 54.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the temperature sensor and control as taught by Bihari, since it allows for adjustment of process parameters during the build, and allows for the correct temperature to be applied to the material.
Finally regarding claim 1, Sweeney and Bihari are silent to the newly added shielding structure.
In the same field of endeavor Masters teaches adding shielding to the nozzle to allow for proper solidification (Figures 2-4, shield E on head A, Abstract, column 5, lines 10-42, and claim 32)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the nozzle shield of Masters, since it prevents unwanted solidification of the build material.
Regarding claim 2, Sweeney teaches:
Further comprising a movement system to cause relative movement between the dispensed thermally cross-linkable material and the electromagnetic energy produced by the electromagnetic energy generator in at least one scanning direction (paragraph 134, the coaxial applicator tip 2905 is attached to the nozzle, so it moves with the 
Regarding claims 3-5:
Claims 3-5 are related to the material worked upon by the apparatus, and since Sweeney anticipates the structure of claim 1, then Sweeney is capable of using such materials.  It is noted that Sweeney can us nanoparticles and carbon nanotubes as the susceptor material (Abstract and paragraph 0016).  Additionally, Rothfuss teaches the amount of carbon nanotubes in the coating is 1 to 50 wt% (paragraph 21).
Regarding claim 6, Sweeney teaches:
Wherein the electromagnetic energy generator moves with the at least one print head to irradiate the at least one thermally cross-linkable material just after being dispensed from the at least one print head (Figure 29, paragraph 134, the coaxial applicator tip 2905 is attached to the nozzle, so it moves with the nozzle, and irradiates after deposition.  The tip 2905 is scanned, thus as seen in the Figure 29 2905 is above the material, therefore there would be some form of scanning gantry over the material to allow for 2905 to move)
Regarding claim 7:
Claim 7 is directed to the intended use of the apparatus, and since Sweeney anticipates the structure of claim 1, then apparatus of Rothfuss is capable of being used in the desired manner.  Additionally, Sweeney teaches uniform heating in paragraph 127.


Regarding claim 9:
Claim 9 is directed to the intended use of the apparatus, and since Sweeney anticipates the structure of claim 1, then apparatus of Sweeney is capable of being used in the desired manner.  Additionally, since Sweeney teaches scanning the radiation source over the matrix material there is naturally exposure control occurring in the apparatus of Sweeney.  As previously discussed Sweeney uses microwaves, which are a type of RF.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss/Bihari/Masters or Sweeney/Bihari/Masters as applied above, and further in view of Fish et al (U.S. PGPub 2017/0334144; herein Fish, already of record).  Regarding claim 21, neither Rothfuss/Bihari/Masters nor Sweeney/Bihari/Masters teach:
Wherein the temperature sensor comprises a forward-looking infrared [FLIR] camera
In the same field of endeavor Fish teaches using a FLIR camera to collect temperature data and feed the data into a control process (paragraph 0081).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the FLIR camera of Fish, Bihari has made obvious the use of a temperature sensor to control the temperature, therefore the selection of a known sensor would be obvious since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment to claim 1 has required the introduction of the Masters reference for teaching the newly added shielding limitation.  As discussed above Bihari makes obvious the applicator moving with the print head and Sweeney anticipates the same limitation.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743